FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARCUS L. HUDSON,                                No. 12-15883

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02328-JAM-
                                                 CKD
  v.

ANDREW NANGALAMA, M.D.;                          MEMORANDUM *
JASDEEP BAL, Chief Medical Officer,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       California state prisoner Marcus L. Hudson appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to serious medical needs. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Hudson

failed to raise a genuine dispute of material fact as to whether defendants failed to

prescribe appropriate pain medication or respond adequately to his medical needs.

See id. at 1058 (prison officials act with deliberate indifference only if they know

of and disregard an excessive risk to inmate health); Jackson v. McIntosh, 90 F.3d
330, 332 (9th Cir. 1996) (to establish that a difference of opinion amounted to

deliberate indifference, a prisoner must show that the defendants’ chosen course of

treatment was medically unacceptable and in conscious disregard of an excessive

risk to the prisoner’s health).

      AFFIRMED.




                                           2                                    12-15883